Citation Nr: 1711144	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1964, and from September 1964 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board notes that the Veteran has moved to Wyoming, but that jurisdiction of the case has not yet been formally transferred to the Cheyenne, Wyoming RO.

The procedural history of the current appeal for an increased evaluation for PTSD with depression is briefly discussed below.  In June 2003, the RO granted service-connection for PTSD, and assigned a 30 percent rating.  In January 2005, the Veteran requested a rating increase for PTSD.  In March 2005, the RO granted an increase to a 50 percent rating.

In May 2006, the RO proposed to decrease the rating for PTSD to 30 percent.  In July 2006 the Veteran filed a notice of disagreement (NOD).  The RO issued two decisions continuing the rating at 50 percent in September 2006 and April 2007.  The Veteran filed both an NOD and a Form 9 in May 2007.  The RO issued a statement of the case (SOC) in March 2008 continuing the 50 percent rating.

In February 2013, the Board accepted jurisdiction over the increased rating claim for PTSD and remanded the claim for additional development and consideration.  In a March 2013 remand the Board directed the RO to determine the effective date of the PTSD claim.  The Board also issued remands in October and March 2015.

In a February 2016 supplemental statement of the case (SSOC), the RO determined that the claim was finalized in March 2006.  The RO determined that the date which gave rise to the current claim was July 2006 when the RO received the NOD for the proposed reduction of the 50 percent evaluation.  In that decision the RO also denied a rating increase.  In June 2016 the Veteran's representative filed a brief opposing the findings of the SSOC.

In July 2016 the Board remanded the claim for a new VA examination.  The RO issued an SSOC in December 2016, denying an increase rating.  The appeal now returns to the Board for appellate review. 
FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with depression has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See January 2005 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records, Social Security Administration records, private treatment records and VA treatment records.  The Veteran also submitted statements in support of his appeal.  VA mental health examinations were conducted in August 2016, April 2013 March 2013, January 2012, November 2010 and March 2006.  The VA examiners rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App.  303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App.  at 312. 

In July 2016 the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so. The Board also directed the AOJ to afford the Veteran a VA examination to determine the whether the symptoms of disability had worsened since the last VA examination.  The VA examination was performed in August 2016 and the VA examiner provided the requested information.  The Veteran's claim was readjudicated in a December 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, VA satisfied its duties to notify and assist. No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service-connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD with depression has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.125, Diagnostic Code 9411.

The next higher disability rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual History

A March 2006 VA examination revealed that the Veteran continued to suffer from depression.  He reported having a good relationship with his third wife of almost 20 years.  The Veteran denied having delusions or hallucinations.  He also reported that he could not concentrate enough to work but he continues to work on painting and gun stocks.  The examiner determined that the Veteran was able to maintain personal hygiene and other basic activities of daily living.  The Veteran reported having poor sleep but denied experiencing panic attacks or impaired impulse control.  He was assigned a GAF score of 60. 

An August 2006 VA mental health note reported the Veteran felt depressed and experienced low energy and a lack of motivation.  The Veteran's appearance was well groomed and his speech was normal in rate, rhythm, and volume.  He denied having hallucinations and delusions.  His insights and judgments were fair.  The attending physician assigned a GAF score of 45.

A November 2006 primary care clinic note reflected the Veteran felt depressed, and had difficulty getting sleep.  The Veteran also reported that his hunting partner has died in the past year and that he no longer cared about hunting. 

A September 2008 mental health note revealed the Veteran was dressed in clean clothes.  He denied having thoughts of suicide or experiencing psychosis.  The Veteran described his mood as "not enjoying anything...and not looking forward to anything."

An October 2008 mental health note documented that the Veteran suffered with 'crushing' depression.  While his appearance was neatly groomed, the Veteran stated that he was not showering regularly.  The Veteran denied having suicidal thoughts and reported no problems sleeping.  The Veteran was irritable however the physician could not determine whether the source of the Veteran's irritability was worsening depression, or his recent break-up with his female companion.

In a November 2008 mental health note the VA doctor indicated that the Veteran's mood was irritable with dark despair.  The Veteran denied having suicidal ideations but said he was unable to enjoy anything.  In a subsequent December 2008 mental health note the VA doctor spoke with the Veteran about his current medication.

A January 2009 mental health note reported that the Veteran appeared to be clean and his speech was normal.  He reported that he experienced depression with low energy and anxiety.  The Veteran discussed feeling like he did not have a purpose.  He had not experienced suicidal or homicidal ideations.

A June 2009 mental health note reflected the Veteran's appearance was clean and his speech was normal.  He reported difficulty falling asleep and remaining asleep.  He further reported that he tossed, turned, sweated, and thrashed in his sleep.  The Veteran described feeling irritable, guarded and snappy.  He denied having suicidal thoughts and was encouraged to continue attending group therapy.

An August 2009 mental health note documented that the Veteran's speech was normal in rate, rhythm, and volume.  He reported his mood to be "I can't explain...I can't think of future.  I want to do or can attain [I] get really bent out of shape."  His affect was bright and stable.  The Veteran denied having delusions or experiencing psychosis.  The doctor noted that the Veteran reported increases in uneasiness, lack of motivation, and lack of enjoyment.  The Veteran contributed these feelings to "war movie material" running through his head.

In an October 2009 mental health note the Veteran reported having occasional thoughts of death.  The physician noted that the Veteran appeared brighter and more active.  But the Veteran stated he was having trouble sleeping and stated that he was "not enjoying things like [I] used to."

In a December 2009 mental health note the Veteran appeared to be irritable but not suicidal.  The Veteran's response to a questionnaire found he was negative for depression. 

In the January through March 2010 mental health notes, the Veteran was in good spirits, and was primarily concerned with the diagnosis of and treatment for his cancer.

In a June 2010 mental health note the Veteran described odd sleep and reported being tormented by dreams.  He also reported being forgetful and thinking that his life was almost over and questioned what was the point to anything.  The Veteran reported that he had no plan or intent to harm himself.  At the appointment he appeared to be clean and his speech was normal.

In a July 2010 mental health note the Veteran indicated that his mood had improved due to a change in medication.

In an August 2010 mental health note, the Veteran reported that he was not engaged in activities, not taking on tasks and at times avoiding contact with people.  He denied having suicidal thoughts and experiencing psychosis.

In a November 2010 VA examination, the Veteran described his interactions with his children as good, although he did not see them regularly.  The Veteran also reported being very active in Alcoholics Anonymous (AA) and described the members as family.  He described himself as a hermit.  The Veteran also reported spending time with a female friend a few times a week.  The Veteran indicated that he had not bathed in several days and confirmed that he showered once every two or three weeks compared to his usual schedule of once or twice a week.  He reported having trouble falling asleep.  The examiner noted that the Veteran began having panic attacks a year and a half prior to the examination.  The Veteran experienced three episodes, all while driving, with a severity rated at eight on a scale where zero is symptomless and ten is extreme; the episodes lasted up to an hour.  The Veteran reported the following PTSD symptoms: recurrent and intrusive distressing recollections of the event, acting or feeling as if the traumatic event were recurring, efforts to avoid thoughts, feeling or conversations associated with trauma, feeling detachment or estrangement from others, diminished interest or participation in significant activities.  The Veteran attributed his withdrawal from others, poor martial and intimate relations and reduced ability to attend to daily living responsibilities primarily to his stress exposure.  The Veteran confirmed that he received medical retirement in part due to his PTSD symptoms.  He also endorsed being hypervigilant, irritable, angry, with difficulty concentrating.  The examiner opined that "while PTSD has a negative effect on the Veteran's quality of life, his mood related to his medical diagnosis also have an important impact on his functioning."  Furthermore, the examiner noted that the Veteran had "reduced reliability and productivity due to PTSD symptoms particularly in the area of withdrawal and hyperarousal."  The examiner assigned a GAF score of 60.

In a February 2011 mental health note the Veteran described feeling totally disgusted with himself and reported that he was not showering.  The doctor noted that the Veteran's depression symptoms had worsened and were likely due to his medication, Tamozifen.

A May 2011 mental health note indicated that the Veteran appeared to have good hygiene and the Veteran reported experiencing no psychosis, nor did he have suicidal or homicidal ideations. 

In a mental health note from June 2011 the Veteran described having trouble sleeping.  The staff doctor noted that the Veteran experienced depression which was attributed to "many stressors [to] include the sale of the house he is renting."  The Veteran reported having no suicidal ideations.

In an August 2011 mental health note the Veteran described his mood as "I just don't care" and stated he did not see "a light at the end of the tunnel."  The examiner noted that the Veteran's depression symptoms had worsened and the Veteran attributed the worsening of his depression to his medication, Tamozifen. 

A September 2011 mental health note indicated that the Veteran continued to experience symptoms of depression.  He stated that he did not have the urge to "knock myself off," but did describe an increase in thoughts about death.  The Veteran also denied having homicidal thoughts.  He also described having trouble sleeping.

In a November 2011 mental health note the Veteran reported going into a "bad depression the weekend before Thanksgiving...[I] couldn't get out of bed, [I] stopped eating...[having] suicidal thoughts."  The Veteran's reported having a short fuse and experienced difficulty sleeping.  His appearance was clean and his speech was normal in rate and tone.

In a December 2011 mental health telephone note the Veteran said he was "upbeat and doing better..."

In a January 2012 addendum opinion the examiner observed that the Veteran's "PTSD negatively affects his motivation toward substantially gainful employment."  The examiner found the Veteran's "detachment and irritability with others combined with avoidant behaviors make it difficult for him to work for a sustained amount of time in an environment that he would not feel supportive.  However, [the Veteran] retains skills and abilities despite PTSD symptoms including his long relationship in AA...a growing interpersonal relationship with a woman friend.  Factors that would be positive for the Veteran would include flexible hours, low stress and autonomy."  The Veteran described an incident where he "chased a couple of kids in his car," and realized what he was doing and stopped.

In a March 2013 VA examination the examiner noted that "Veteran's depression symptoms have been concurrent with his service-connected PTSD."  He noted that the Veteran's depression was likely caused by both his military experience and his concern about cancer.  He further opined that "while the Veteran has been able to travel, faithfully attend group therapy and AA meetings and maintain a long-term relationship, it is at least as likely as not that [the Veteran] is precluded solely by reason of his service-connected PTSD from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience."  The examiner noted the Veteran continued to experience continuous nightmares, disturbed sleep, detachment and irritability. 

In an April 2013 VA examination the examiner reported agreement with the findings of the March 2013 examination. 

An October 2013 mental health assessment found the Veteran would become "immobile" at times and be in a depressed mood or feeling down most of the day [this would occur] nearly every day lasting from 15 minutes to about 12 hours.  According to the note the Veteran suffered symptoms of disabling PTSD, which included: intrusive thoughts of the traumatic event, repetitive traumatic nightmares and distress upon exposure to cues which reminded him of the trauma.  In addition, he displayed symptoms of social detachment.  The Veteran described experiencing disturbed sleep, extreme irritability, poor concentration, hypervigilance, and an increased startle response.  The examiner determined that the Veteran's thought processes were intact and without evidence of psychosis.  The Veteran denied having suicidal or homicidal ideations.  His mood was depressed and anxious.  He was assigned a GAF score of 61.

In a December 2013, psychiatric evaluation the doctor found the Veteran to be alert and well oriented in all spheres.  The examiner indicated that the Veteran's thoughts were reasonable, his memory and concentration were within normal limits.  The psychiatrist determined that the Veteran displayed no suicidal or homicidal ideations.  The Veteran indicated that he felt that his PTSD symptoms were stable. He was assigned a GAF score of 61. 

In psychiatrist notes from March 2014, the Veteran reported that he continued to be very happy with the stabilization of his chronic PTSD symptoms.  He appeared to be clean, alert and oriented in all spheres.  The psychiatrist found the Veteran displayed no psychotic or delusional thoughts, and expressed no suicidal or homicidal ideations.

Psychiatrist notes for June 2014 indicated that the Veteran was pleasant.  The Veteran displayed no suicidal or homicidal ideations.  The Veteran stated that he and his long-term significant other bought their own mobile home and were enjoying it.

An August 2014 nursing initial evaluation note indicated that in the two weeks prior the Veteran displayed suicidal ideations or depression symptoms.  The Veteran also scored a six out of six possible points under the Katz Index of Independence in Activities of Daily Living which included ability to bathe, get dressed and feed oneself.  The Veteran also scored an eight out of eight possible points under the Instrumental Activities of Daily Living scale (IALD) which included ability to shop, handle financials, maintain housekeeping, and travel independently.

A November 2014 psychiatry note reflected that the Veteran described feeling "mortal."  He was found to be without suicidal or homicidal ideation and was alert and oriented in all spheres. 

An initial evaluation note from December 2014 found that in the prior two weeks the Veteran was not depressed nor did he suffer with suicidal or homicidal ideations.

Between 2015 through 2016 the Veteran was primarily treated in a group therapy sessions at the Sheridan VA Medical Center.  The Veteran's behavior was analyzed through his interactions within the group.  He was occasionally given a GAF score of 61.  A review of individual therapy and treatment for PTSD and depression are below.

A January 2015 nursing note indicated that in the prior two weeks the Veteran displayed no suicidal or homicidal ideations.  The Veteran was safely able to perform basic activities of daily living.

A July 2015 nursing suicide risk screening reported that in the prior two weeks the Veteran was negative for suicidal ideations or depression.  The Veteran also scored a six out of six possible points under the Katz Index of Independence in Activities of Daily Living.  The Veteran also scored an eight out of eight possible points under IALD scale. 

An August 2015 nursing suicide risk screening found that the Veteran was negative for suicide risk and was not a danger to himself or others.  He was able to perform basic activities of daily living.

In the August 2016 VA exam, the Veteran described himself as "very antisocial.  I have made one close friend since I came back from Vietnam."  He also stated that has not entered into any social relationships.  The Veteran reported that he was in a three year relationship with a woman.  "We dated since 2013. We traveled together, and then we moved out to Wyoming and bought a house together.  We split everything 50/50.  I think the relationship saved my life."  He reported abusing substances in the past but stated that he had not had a drink in 31 years.  The Veteran described experiencing the following PTSD symptoms: recurrent, involuntary, and intrusive distressing memories of the traumatic event, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  The examiner opined that "the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner also found the Veteran displayed "occupational and social impairment with reduced reliability and productivity."  The Veteran reported that his panic attacks depend on the environment and he noted if he is in Minneapolis the attacks occur all the time, in Thermopolis the attacks occur maybe once or twice a month.  He described having attacks, "If I'm lying there thinking about the tumor and that's all that I think about, then I might work myself into a panic attack."  The examiner noted that the Veteran displayed symptoms of depressed mood, anxiety, mild memory loss, and disturbance of motivation.  The examiner also reported that the Veteran's hygiene was good.  The Veteran appeared to be a reliable historian although; the examiner noted some mild memory loss, such as forgetting names, directions or recent events.  The Veteran denied having suicidal, homicidal, or paranoid ideations but he did peripheral hallucinations which he attributed to cataracts.

      Analysis

To the extent that the Veteran may have psychiatric symptoms from a non-service connected disorder, the Board notes that it has considered all psychiatric symptoms of record as if they were part of the service-connected PTSD disorder.

After reviewing the record, the Board finds that the evidence supports an assignment of 70 percent, but not higher, for PTSD with depression under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.  This conclusion is supported by the Veteran's symptoms throughout the appeal period.

The Veteran often reported feeling depressed, having low energy, motivation and not caring about anything.  In the March 2013 VA exam, the examiner found that the Veteran's depression symptoms have been concurrent and were aggravated by his service-connected PTSD.  An October 2013 mental health assessment found the Veteran would become "immobile" at times and be in a depressed mood or feeling down most of the day nearly every day- lasting from 15 minutes to about 12 hours.  The Veteran has largely denied any suicidal ideation, but given the severity and frequency of his depression, the Board finds that these depressive symptoms are consistent with a 70 percent rating.

The Veteran has also displayed impaired impulse control and unprovoked irritability.  In a January 2012 addendum opinion the Veteran described an incident where he "chased a couple of kids in his car," and realized what he was doing and stopped.  In August 2016 the VA examiner noted that the Veteran had irritable behavior and angry outbursts (with little or no provocation) which were typically expressed as verbal or physical aggression towards people or objects.  The Board finds this symptomatology is also consistent with a 70 percent rating.  Consequently, the Board finds a 70 percent rating is warranted for the entire appeal period. 

As to whether a rating in excess of 70 percent is warranted; although the Veteran has a history of panic attacks (see November 2010 and August 2016 VA examinations) in his most recent examination he reported having attacks once or twice a month. 

Throughout the appeal period the Veteran did not display deficiencies in speech content, thought content, or memory.  In the August 2016 VA examination the Veteran was determined to be a reliable historian with mild memory loss.  While the Veteran did subjectively note problems with concentration and memory, evaluations by medical professional found the Veteran's concentration and memory to be normal.  (See June 2010 mental health note, December 2013 psychiatric evaluation).  It does not appear from the record that he struggles with memory loss of close relatives, occupations or his own name to support an increased rating.  The Board has weighed the Veteran's lay statements and medical opinions of records and finds the medical evidence to be more probative in this regard.

The Veteran had documented incidents of neglect of personal hygiene. (See October 2008 mental health note, November 2010 VA examination and February 2011 mental health note).  There is no evidence that this practice was continuous.  Additionally, assessment of his IADL's showed no actual impairment.

The Veteran also suffered from intermittent sleep problems and nightmares. (see June 2009, June 2010, March 2013, April 2013 VA examination).  Nevertheless, assessment of his sleep problems showed no impairment.

In the majority of treatment records and notes the Veteran has denied having suicidal or homicidal ideations.  Although he reported at his August 2016 VA examination that he suffered from "peripheral" hallucinations "at times" he contributed these to his cataracts.  Additionally, at every other examination, he denied such symptoms; they are clearly not persistent.

The evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent.  The Board recognizes that the presence or absence of certain symptoms is not necessarily determinative.  Yet these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

The Veteran has stated that he is anti-social and has noted throughout the appeal period that he does not have any relationships outside family (see August 2010 health note).  In the November 2010 VA examination the Veteran reported being very active in Alcoholics Anonymous (AA) and described the members as family.  At this time he described himself as a hermit.  In the 2012 addendum opinion the Veteran described his relationships with his son, step-daughter and step-son as good; but, he doesn't see them often.  At that time the examiner found the Veteran "retains skills and abilities despite PTSD symptoms including his long relationship in AA...a growing interpersonal relationship with a woman friend.  Lastly, in the August 2016 VA examination, the Veteran reported that he was in a three year relationship with a woman.  "We dated since 2013. We traveled together, and then we moved out to Wyoming and bought a house together.  We split everything 50/50.  I think the relationship saved my life."  During the 2016 examination the examiner found the Veteran displayed occupational and social impairment with reduced reliability and productivity.  The Board finds the above to show that the psychiatric disorder does not result in total social impairment.

In a 2012 addendum opinion the VA examiner determined that the Veteran's reported avoidant behaviors would make it difficult for him to work for a sustained amount of time in an environment that he would not feel supportive.  The examiner also opined that the Veteran "retains skills and abilities despite PTSD symptoms including his long relationship in AA...a growing interpersonal relationship with a woman friend.  Factors that would be positive for the Veteran would include flexible hours, low stress and autonomy."  Thus the Veteran would be able to work in a flexible, low stress environment.  In an March 2013 VA examination, the examiner noted that "while the Veteran has been able to travel, faithfully attend group therapy and AA meetings and maintain a long-term relationship, it is at least as likely as not that [the Veteran] is precluded solely by reason of his service-connected PTSD from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience."  Thus, while the evidence of record demonstrates significant impairment in occupational and social functioning, the treatment records and multiple VA examination reports were not indicative of the total occupational impairment that is required for a 100 percent rating.

In its analysis, the Board has considered the GAF scores assigned throughout the appeal period, which includes the scores ranging from 45 to 61.  These scores, which reflect moderate to serious symptoms, still do not tend to show total occupational and social impairment.  

In short, there is no indication in the medical evidence of record that the Veteran's PTSD warranted a rating higher than the 70 percent disability rating granted herein for the appeal period.  Although on occasions clinicians indicated periods of increased symptomology, as previously discussed, they did not warrant a rating of a 100 percent.  As such, assignment of staged ratings is not warranted. See Fenderson, supra.

Based on these findings, the Board finds that, even when reasonable doubt is resolved in his favor, the Veteran's PTSD does not approximate total occupational and social impairment.  38 C.F.R. §§ 4.3, 4.130.  Therefore, a higher 100 percent schedular rating is not appropriate.

      Extraschedular Rating

The Board has also considered whether the service-connected PTSD with depression should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  In this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected disability is inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD with depression.  He has reported, among other symptoms, depression, anxiety, and chronic sleep impairment, which are expressly contemplated by the rating criteria.  Furthermore, relevant case law and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In this case, the matter has not been raised by the Veteran and from the Board's review is not raised by the record.

Therefore, all symptoms attributable to the PTSD have been considered in determining the schedular rating.


ORDER

A rating increase of 70 percent, but not higher, for PTSD with depression is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


